Citation Nr: 1644559	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  99-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date earlier than July 19, 1993, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in an April 1983 rating decision that denied entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Ryan L. Harding, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to November 1969.

This case came to the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision of the Department of Veterans Affairs (VA) Oakland, California Regional Office (RO).  The Board remanded the case in February 2001 for additional development of the record.  The case was returned to the Board, and, in an August 2002 decision, the Board denied the issues on the merits.  In October 2010, the Veteran appeared at a Board Central Office hearing.

Following the Board's August 2002 denial, however, the Veteran filed a timely appeal of the Board's decision with the U.S. Court of Appeals for Veterans Claims (Court).  While the Court initially affirmed the Board's decision, the case was then appealed to the U.S. Court of Appeals for the Federal Circuit, which vacated the Court's order affirming the BVA's decision and remanded the matter for further consideration consistent with its decision, which indicated that the aforementioned issues were not ripe for consideration.  Significantly, the Federal Circuit determined that there was an intertwined issue that was raised by the record that must first be adjudicated:  whether the Veteran had submitted a timely notice of disagreement to the April 1983 rating decision, to include whether or not 38 C.F.R. § 3.109(b), which provides an extension of time to file in the appellate process for good cause shown, applies to this case.  That issue was addressed by the Board in a decision dated in December 2010, which also remanded the remaining issues.  



FINDINGS OF FACT

1.  In an April 1983 rating decision, the RO denied service connection for a nervous condition; the Veteran did not appeal or submit new and material evidence within one year of this rating decision.

2.  In a March 1996 rating decision, the Board granted service connection for PTSD, effective July 19, 1993, the date a new claim was received.  

3.  In the course of development of the July 1993 claim for service connection for PTSD, the RO obtained service department records created in 1968 and 1969, documenting an in-service stressor; the grant of service connection for PTSD was based, in part, on those records.  

4.  The evidence is evenly balanced as to whether symptomatology shown since October 1982 was reflective of the onset of later diagnosed PTSD.  

5.  The earliest date of claim for a psychiatric disorder (December 17, 1982) is later than the date entitlement arose (October 19, 1982); therefore, the date of claim is the proper effective date.

6.  Because the receipt of service department evidence in 1994 is directly relevant to the issue of service connection for a nervous condition denied in April 1983, the April 1983 decision must be reconsidered, and is no longer final.  


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of December 17, 1982, for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.400 (2015).

2.  The April 1983 rating decision, insofar as it denied service connection for a nervous condition, has been reconsidered, and is not subject to a claim for revision based on CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 3.160 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

By rating action in March 1996, service connection was granted for PTSD, effective July 19, 1993.  The Veteran claims that the effective date of the grant of service connection should be December 17, 1982, when he initially filed his claim for service connection.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  

The Veteran's original claim for compensation dated November 17, 1982, included a claim for service connection for "nervous strain."  He reported that he had been treated for "delayed stress" at a Vet Center in October 1982.  In a rating decision dated in April 1983, the RO denied service connection for a nervous condition.  As determined in the Board's decision dated in December 2010, he did not file a timely notice of disagreement with that determination, and, accordingly, the April 1983 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109(b), 19.25, 20.200, 20.201, 20.302; 20.304 (2015).

The Veteran filed an application to reopen his claim in July 1993, and the subsequent grant of service connection for PTSD, in a March 1996 rating decision, was made effective July 19, 1993, the date the reopened claim was received.  When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  

However, an exception to this rule occurs when the new and material evidence includes service department records.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  Specifically, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  

Service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156 (c)(1). 

Service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, in December 1993, stressor statements were received from the Veteran.  In April 1994, the RO requested verification of the claimed stressors from the U.S. Army & Joint Services Environmental Support Group (ESG), now known as the Joint Services Records Research Center (JSRRC).  The ESG responded, in December 1994, that none of the anecdotal incidents described by the Veteran could be verified.  However, the command histories for the U.S. Naval Support Activity, Da Nang, for 1968 and 1969 revealed that the area came under frequent rocket and mortar attacks.  These command histories were provided.  Ultimately, when service connection for PTSD was granted in the March 1996 rating decision, the ESG report and supporting documents were cited as establishing the accepted stressor of exposure to mortar and rocket attacks.  

The Board notes that the evidence of record at the time of the April 1983 decision did not include any stressor statement.  However, he was not asked to provide a stressor statement at that time, thus it is questionable whether he could be said to have "failed to provide" relevant evidence.  

Moreover, the Court has clarified that the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim did not automatically trigger § 3.156(c)(2).  Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim.  Id.  The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id., at 280.  However, the information used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  The Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Id.  

The facts in this case are indistinguishable in all pertinent respects, except in this case they are more favorable to the Veteran.  Indeed, the RO did request service treatment records pertaining to the Veteran's period of service, in connection with the original claim, but did not seek any evidence, including from the Veteran, of a stressor.  Therefore, the Board finds that under 38 C.F.R. § 3.156(c), the claim must be reconsidered on a de novo basis.  

An award made based "all or in part" on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  Because no other provision applies, and because the date of claim is now December 17, 1982, the Board must determine when entitlement arose.  

The Veteran was discharged from service in 1969.  His original claim for compensation was received December 17, 1982, included a claim for service connection for "nervous strain."  He reported that he had been treated for "delayed stress" at a Vet Center in October 1982.  

A Vet Center Readjustment Counseling Service counseling record dated October 19, 1982, reflects that the Veteran reported lethargy and anxiety which could be related to war.  He was assigned to group [therapy] to find out.  He was noted to have a history of quitting jobs, "etc."  He had served in the Navy and said he had been a messenger in the war.  He acknowledged having received incoming enemy fire, seen seriously wounded persons and the death of  close friend, and found himself in situations where he felt he would not survive.  He expressed lethargy and a lack of interest.  

Also received from the Vet Center were contact sheets showing the Veteran was seen on multiple occasions from October 1982 to February 1983.  These "contact sheets" were forms completed with codes, as discussed below.  

In February 1983, a VA psychiatric examination was performed.  It was noted that the Veteran reported that he was being treated for delayed stress syndrome.  He reported depression, anxiety, loss of interest, survival guilt, flashbacks, alienation, and difficulty with authority.  The examiner noted that he read the symptoms from a list, and it was difficult for him to expand on them.  He said that he had worked as a carrier for the Navy, and indicated that he was alone all the time and had to worry about booby traps.  The examiner reported that a definite psychiatric diagnosis was not shown from the examination, and that the Veteran would be referred for a social service survey.  
Although a social service survey was scheduled for March 1993, a memo in the file indicates that the Veteran was unable to report for it, stating that he would be away for about a year, and he did not provide an address.  

Records from Santa Cruz Medical Clinic dated from 1991 to 1993 show that in October 1992, the Veteran was reported to be a Vietnam Veteran who suffered from PTSD.  He said that when he originally got out of service he was treated with valium.  Currently, he underwent regular counseling at a Vet Center.  He had been exposed to several stressors in the past 3 to 4 months, including the death of his father, divorce, and financial problems.  The assessment was history of PTSD with agitated depression-like symptomatology and/or panic attacks.  

A note from a Vet Center dated in October 1994 noted that the Veteran had been seen at that facility on an ongoing basis since 1991, for symptoms of PTSD and readjustment issues.  

A VA psychologist was asked to review the records dated in 1982 and 1983, to ascertain whether they at least as likely as not showed PTSD at that time.  With respect to the contact sheets, she stated she had been provided with a copy of the 10-5565a code sheet explanation.  That code sheet indicated that the problems shown, 10, 11, and 14, were problems of spouse/partner; problems of children of the Veteran; and sexual functioning.  Based on this, as well as the February 1983 VA examiner's inability to diagnose PTSD, she concluded that PTSD was not shown at that time; instead, he had family problems.  

However, a code sheet explanation entered previously in the record in 1998 showed different codes for problems 10, 11, and 14.  That code sheet was based on a version of VA Form 10-5565a that was dated in December 1979, and the codes were defined in a VA Circular 10-80-106, dated July 25, 1980.  The version used to record the Veteran's treatment was dated in April 1982.  The code sheet defined in the circular reflected that the problems reported by the Veteran were "anxiety/fears," "bad dreams/flashbacks," and "interpersonal."  "Bad dreams/flashbacks" were defined as "disturbing and disruptive recurring images or other manifestation of painful recollection related to combat or other traumatic experiences."  The majority of his visits were for group therapy, with occasional readjustment counseling and, on two occasions, he was seen for family counseling, each time with another person.  

In deciding which interpretation of the code sheet to employ, the February 1983 VA examination report noted that the Veteran had been separated since 1978, and had one adopted daughter.  He lived with his sister.  He did not describe any current family problems.  No family problems were reported when he initially sought treatment in treatment in October 1982.  In contrast, the "bad dreams/flashbacks" category was related to his military experiences, and was mentioned in the February 1983 examination report.  Moreover, the code sheet was documented in a VA circular, and dated approximately 2 years before the Veteran's treatment.  The examiner did not provide a date for the code sheet she reviewed, nor did she provide a copy of the code sheet.  Therefore, the Board finds the 1980 code sheet contained in the VBMS file to be more probative.  Using this sheet reveals symptoms indicative of PTSD.  Moreover, the February 1983 examiner did not rule out PTSD, but thought that additional investigation was needed.  Although the Veteran did not undergo the social service survey at that time, he testified at his hearing before the undersigned that he was encouraged by the Vet Center counselor to file the claim to begin with.  

Based on the foregoing, the Board finds that the evidence is about evenly balanced as to whether the Veteran manifested PTSD at the time of his treatment in 1982 to 1983.  In such cases, with the application of the benefit-of-the-doubt rule, an earlier effective date of December 17, 1982, is warranted, as the date of claim.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As a result of this decision, the Veteran's claim of CUE in the April 1983 decision is rendered moot.  Therefore, the claim must be dismissed. 

Previous determinations that are final and binding are accepted as correct in the absence of clear and unmistakable error. 38 U.S.C.A. § 5109A ; 38 C.F.R. §§ 3.104 (b), 3.105(a).  A rating decision becomes final if the veteran does not timely perfect an appeal of the decision, does not submit new and material evidence within one year of the decision, or if relevant service department records that were available and could be obtained at the time of the original rating decision are later associated with the claims file.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.156(c), 20.200, 20.302 (2015). 

Here, additional service department records were associated with the claims file, which documented a stressor, and were integral to the claim.  As a result, the claim was reconsidered on a de novo basis, and the April 1983 rating decision is no longer final as to that issue.  


ORDER

Entitlement to an earlier effective date of December 17, 1982, for the grant of service connection for PTSD is granted, subject to the regulations governing the payment of monetary benefits, and the application of 38 C.F.R. § 3.156(c)(4).

The appeal as to whether there was CUE in an April 1983 rating decision that denied entitlement to service connection for a psychiatric disorder is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


